                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT
                                 :
CHEN GANG, ET AL.                :
     Plaintiffs,                 :
                                 :
v.                               :    CASE NO. 3:04-cv-1146(RNC)
                                 :
ZHAO ZHIZHEN, ET AL.             :
     Defendants.                 :
                                 :

                         RULING AND ORDER

      Plaintiffs, adherents to the spiritual practice of Falun-

Gong, bring this action on behalf of themselves and others

alleging that they have been tortured in the People’s Republic of

China because of their religious beliefs.   Pending is their

motion for leave to file a third amended complaint (“TAC”), which

would assert a claim against the defendant, Zhao Zhizhen, under

the Torture Victim Protection Act (TVPA), 28 U.S.C. § 1350 note.

Plaintiffs allege that the defendant is responsible for their

torture due to his leadership role in “media and related

brainwashing and propaganda activities of the People’s Republic

of China,” as part of a nationwide “crackdown against Falun Gong

Practitioners.”   TAC ¶ 5, 16.   More precisely, they allege that

he ran a number of state-owned media entities, and was a member

of the standing committee of the Executive Council of the China

Anti-Cult Association (CACA), which developed and disseminated

anti-Falun Gong training materials, and advocated for

“transforming” Falun Gong adherents through torture.    Id. ¶¶ 10,

11.   Plaintiffs allege that those who tortured them used some of
this propaganda in the course of committing torture.    Id. ¶¶ 21,

22, 96, 98.

     Plaintiffs’ allegations, though grave, fail to state a claim

on which relief can be granted here, for reasons discussed below.

Because permitting leave to amend would therefore be futile,

plaintiffs’ motion must be denied.   See Ruotolo v. City of New

York, 514 F.3d 184, 191 (2d Cir. 2008).    Moreover, even if the

plaintiffs could state a claim for relief, considerations of

prejudice militate strongly against allowing them once again to

amend their complaint, fourteen years into this litigation.

     This case has unfolded against the backdrop of a changing

legal landscape, which is the main reason it has been pending so

long.   See Kiobel v. Royal Dutch Petroleum Co., 569 U.S. 108

(2013); Sosa v. Alvarez-Machain, 542 U.S. 692 (2004).    And it is

apparent that the plaintiffs have invested substantial resources

in the litigation.   However, evidence and witnesses do become

stale with time, and “the liberality with which a court grants

leave to amend does not impart to litigants the privilege of re-

shaping their legal theories endlessly, even where there is no

evidence of improper motive or dilatory objectives.”    Sanders v.

Thrall Car Mfg. Co., 582 F. Supp. 945, 953 (S.D.N.Y. 1983), aff’d

per curiam, 730 F.2d 910 (2d Cir. 1984).    The defendant has

argued with some force that his ability to defend against the

TVPA claim is undermined by the passage of time.    Balancing the


                                 2
parties’ interests, I conclude that the risk of unfair prejudice

to the defendant requires that leave to amend be denied.

I.   Background.1

       In 2013, the Second Amended Complaint (“SAC”) was dismissed

for lack of subject matter jurisdiction in light of the Supreme

Court’s then-recent decision in Kiobel, which clarified that the

Alien Tort Statute (“ATS”) does not apply to wholly

extraterritorial claims.       See Gang v. Zhao Zhizhen, No.

3:04cv1146(RNC), 2013 WL 5313411, at *2 (D. Conn. Sept. 20,

2013).       Plaintiffs moved for leave to amend their complaint.    The

motion was denied initially in 2016 and on reconsideration in

2017.       See Gang v. Zhao Zhizhen, No. 3:04cv1146(RNC), 2016 WL

1275026 (D. Conn. Mar. 31, 2016); Gang v. Zhao Zhizhen, No.

3:04cv1146(RNC), 2017 WL 4366967 (D. Conn. Sept. 30, 2017).

Plaintiffs’ proposed amended complaint would have added

allegations regarding the effects of the defendant’s alleged

actions on U.S. territory in order to state a claim under the

ATS.       See ECF No. 124 at 7-8.   Plaintiffs also sought to assert a

number of TVPA claims against the defendant under theories of

secondary liability.       See ECF No. 167 at 4-11.   I determined that

permitting the plaintiffs to amend their complaint as proposed



       1
      A fuller account of the plaintiffs’ allegations and the
procedural history can be found in Gang v. Zhao Zhizen, No.
3:04cv1146(RNC), 2013 WL 5313411 (D. Conn. Sept. 20, 2013).

                                      3
would be futile, because they had not alleged sufficient facts to

state a claim for relief.    See Gang, 2016 WL 1275026, at *1;

Gang, 2017 WL 4366967,at *1.    I also determined that permitting

them to add new allegations to their complaint would prejudice

the defendant, who had not previously been on notice of the

allegations.    See Gang, 2016 WL 1275026, at *5; Gang, 2017 WL

4366967, at *1.

      The TAC contains the same factual allegations as the SAC,

but differs from the SAC primarily in its jurisdictional

statement, which abandons reliance on the ATS, and instead asks

the Court to exercise general federal question jurisdiction

pursuant to 28 U.S.C. § 1331.    See generally TAC.

II.   Discussion

      Unlike the ATS, the TVPA confers jurisdiction on federal

courts over wholly extraterritorial claims.     See Chowdury v.

Worldtel Bangladesh Holding, Ltd., 746 F.3d 42, 51 (2d Cir.

2014).     For reasons discussed below, however, the TVPA does not

extend to plaintiffs’ allegations against the defendant.

      A.   Aiding and Abetting Liability

      Plaintiffs first seek to hold the defendant liable for

aiding and abetting those who tortured them.     Whether the TVPA

provides for aiding and abetting liability has not yet been

determined by the Second Circuit.      See id. at 52 n.10 (declining




                                   4
to resolve the question).   Assuming it does, however, plaintiffs’

allegations are insufficient to state a claim.

     “Aiding-abetting includes the following elements: (1) the

party whom the defendant aids must perform a wrongful act that

causes an injury; (2) the defendant must be generally aware of

his role as part of an overall illegal or tortious activity at

the time that he provides the assistance; (3) the defendant must

knowingly and substantially assist the principal violation.”

Halberstam v. Welch, 705 F.2d 472, 477 (D.C. Cir. 1983); see also

Doe v. Drummond Co., 782 F.3d 576, 608-09 (11th Cir. 2015)

(applying this framework to TVPA).   The allegations of the TAC do

not satisfy the third requirement.

     According to the TAC, “all of the named [p]laintiffs, and

others similarly situated, have been subjected to torture as a

means of ‘transformation,’ per instructions and guidelines

provided by CACA training classes, manuals, lectures, books, and

conferences, all under the defendant’s supervision and control.”

TAC ¶ 19.   The TAC details accounts of abuse against the

individual plaintiffs, but only alleges the defendant’s

involvement insofar as he designed media programs they were

forced to watch during the course of being tortured.   See, e.g.,

TAC ¶ 20-24, 96, 98.

     Careful review of the TAC shows that while the defendant’s

propaganda materials denigrated the practice of Falun-Gong and

                                 5
could be understood to advocate the use of torture, the materials

did not include torture manuals or instructions, or any

particular tools that would have aided plaintiffs’ physical

abuse.   TAC ¶¶ 82, 92, 95.   As a result, plaintiffs cannot show

that the defendant supplied substantial assistance to their

torturers.   Cf. Cabello v. Fernandez-Larios, 402 F.3d 1148, 1159

(11th Cir. 2005) (jury could conclude that defendant provided

substantial assistance in torture when evidence showed that he

served as bodyguard for officer carrying out torture, provided

weapons used in torture, and selected torture victims); In re S.

African Apartheid Litig., 617 F. Supp. 2d 228, 265 (S.D.N.Y.

2009) (defendants aided and abetted violation of the laws of

nations when they created computer programs “specifically

designed to produce identity documents and effectuate

denationalization”).

     Plaintiffs may be claiming that they suffered mental anguish

rising to the level of torture as a result of being forced to

view the defendant’s propaganda materials.   See ECF No. 178 at 5;

TAC ¶¶ 21-22.   However, under the TVPA,

     mental pain or suffering refers to prolonged mental harm
     caused by or resulting from—
          (A) the intentional infliction or threatened infliction
          of severe physical pain or suffering;
          (B) the administration or application, or threatened
          administration or application, of mind altering
          substances or other procedures calculated to disrupt
          profoundly the senses or the personality;
          (C) the threat of imminent death; or

                                  6
           (D) the threat that another individual will imminently
           be subjected to death, severe physical pain or
           suffering, or the administration or application of mind
           altering substances or other procedures calculated to
           disrupt profoundly the senses or personality.

28 U.S.C. § 1350, note § 3(b)(3).    None of these subsections

applies to the defendant’s activities in producing and

disseminating the propaganda materials at issue.

     B.   Conspiracy

     Plaintiffs next contend that the defendant conspired to

torture them.   ECF No. 178 at 12.   To prevail under this theory,

plaintiffs would have to prove a meeting of the minds between

their tormenters and the defendant.    See Webb v. Goord, 340 F.3d

105, 110-11 (2d Cir. 2003).   They sufficiently allege that the

defendant and CACA coordinated with the Chinese Communist Party

to degrade Falun Gong practitioners, foment anti-Falun Gong

sentiment, and even to advocate for the use of torture.    See,

e.g., TAC ¶¶ 33-42, 92.   Nowhere, however, does the TAC assert

the existence of any sort of agreement to commit torture.2


     2
      Perhaps the closest the TAC comes to successfully alleging
conspiracy to torture is in ¶ 104:

     The CACA website documents meetings hosted by CACA
     across China for members of various local communities.
     These meetings entailed the viewing of anti-Falun Gong
     propaganda and the holding of seminars and discussions.
     At the end of these meetings, the groups in attendance
     issued recommendations that the government employ
     measures punishing or even eradicating Falun Gong
     practitioners. . . .


                                 7
     Plaintiffs correctly observe that “[a] conspiracy need not

be shown by proof of an explicit agreement but can be established

by showing that the parties have a tacit understanding to carry

out the prohibited conduct.”    LeBlanc-Sternberg v. Fletcher, 67

F.3d 412, 427 (2d Cir. 1995).    But the allegations of the TAC do

not show that the defendant agreed, tacitly or otherwise, to

carry out torture.   As stated in a previous ruling, “shared

membership in a massive Communist Party apparatus in China . . .

is too tenuous to plausibly constitute an agency relationship.”

Gang, 2017 WL 4366967, at * 1.   The same is true of a conspiracy.

See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 565 (2007).    As a

result, plaintiffs have failed to sufficiently allege that the

defendant is liable for violating the TVPA under a conspiracy

theory.

     C.   Remaining Claims

     Plaintiffs also assert claims for violation of the rights to

life, liberty and security of person and peaceful assembly and

association in connection with their arrests, detention and

torture; intentional infliction of emotional distress; and

negligent infliction of emotional distress.   Because the first

claim requires some connection between the defendant’s alleged




TAC ¶104. This paragraph, however, does not allege that the
defendant attended these meetings, or even mention him, referring
only to materials that he might have created. Id.

                                  8
actions and plaintiffs’ arrest, detention and torture, it must

fail for the reasons discussed above.    In light of the

plaintiffs’ failure to state a claim under federal law, the court

will not exercise supplemental jurisdiction over the state law

claims.   See 28 U.S.C. § 1367(c); City of Chicago v. Int’l Coll.

of Surgeons, 522 U.S. 156, 173 (1997).

IV.   Conclusion

      Accordingly, plaintiffs’ motion for leave to file a third

amended complaint is hereby denied.   The Clerk may close the

file.

      So ordered this 30th day of September, 2018.



                          ______/S/ RNC___________________________
                                 Robert N. Chatigny
                           United States District Judge




                                 9
